Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Lester Roudabush, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) civil action. We have reviewed the record and find no reversible error. Accordingly, although we grant Roudabush’s motion to file' an addendum to his informal opening brief, we affirm for the reasons stated by the district court. Roudabush v. Milano, No. 2:13-cv-00581-RBS-TEM (E.D.Va. June 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.